Citation Nr: 0900108	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  04-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
February 1977.  Further, the record indicates he had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims.  

The veteran provided testimony at a hearing before personnel 
at the RO in June 2005, and before the undersigned Acting 
Veterans Law Judge in July 2006.  Transcripts of both 
hearings are of record.  

In December 2006, the Board remanded the skin disorder claim 
and denied other claims.  The veteran appealed the denial of 
service connection for PTSD to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2008, pursuant 
to a Joint Motion for Remand, the Court vacated the Board's 
denial of service connection for PTSD and remanded the matter 
for action in compliance with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2006, the Board remanded the skin disorder claim 
for examination of the veteran and a medical opinion.  It was 
emphasized that the examiner must express an opinion as to 
whether it is as likely as not that the veteran's current 
skin disorder is causally related to active service, to 
include his treatment for skin problems therein.  The veteran 
was examined in February 2007.  The examiner provided a 
lengthy opinion as to the diagnosis and treatment, but did 
not respond to the Board's question.  Consequently, the case 
must be returned to the examiner for the required opinion.  

The Joint Motion noted that there had been no attempt to 
confirm the veteran's stressors through the U. S. Army and 
Joint Services Records Research Center (JSRRC).  This should 
be done.  Further, the February 2003 PTSD examination 
concluded that the diagnosis of PTSD was made with regard to 
some claimed stressors but not to others.  If the claimed 
stressors are verified, the veteran should be given another 
PTSD examination.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folder should be referred 
to the specialist physician who did the 
February 2007 VA skin examination.  He 
should be asked to express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the veteran's current skin disorder 
is causally related to active service, to 
include his treatment for skin problems 
therein.  If an opinion cannot be given 
without further examination of the 
veteran or testing, such examination or 
testing should be done.  If the doctor 
who examined the veteran in February 2007 
is not available, another physician 
should be asked to examine the veteran 
and provide an opinion.  If the examiner 
cannot provide an opinion without resort 
to speculation, he should so state.  The 
claims folder should be made available to 
the examiner for review before the 
examination; the examiner must indicate 
that the claims folder was reviewed.

2.  The veteran should be asked to list 
his claimed PTSD stressors, as to date 
(within a 60 day time period), place, 
and description of event.  The Agency 
of Original Jurisdiction (AOJ) should 
forward this information to JSRRC with 
a request to research and if possible 
verify the claimed stressors, or the 
veteran's proximity to the events (for 
example, were the riots close to his 
barracks or place of duty?)  

3.  If any stressors are verified, the 
veteran should be accorded a VA PTSD 
examination.  The claims folder should be 
made available to the examiner.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran has PTSD as the result 
of stressors in service.  Any tests or 
studies needed to render an opinion 
should be done.  If the examiner cannot 
provide an opinion without resort to 
speculation, he should so state.  

4.  Thereafter, the AOJ should 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  If the benefits requested on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a Supplemental 
Statement of the Case (SSOC).  The case 
should then be returned to the Board for 
further appellate consideration, if in 
order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

